Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. Claims 1, 2, 12 and 13 are currently amended. Claims 3, 5-9, 11 and 14-20 were previously presented. Claims 4 and 10 are original.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
On page 9 of Remarks filed 05/17/2022, applicant argues 
Therefore, Fasano does not teach or suggest the above-quoted element of instant claim 1, which requires the first driving member (allegedly corresponding to plunger 185 in Fasano according to the Examiner) to cause the second driving member (allegedly corresponding to lever 175 in Fasano) to move in a direction that close the electrical contacts.
Referring to specification paragraph [0052] of prior art Fasano (US20150070114A1), it recites “as shown in FIGS. 1 and 2, contacts 115 and 105 may be freely opened and closed by actuating solenoid 180.” This implies that the solenoid can cause either connecting or disconnecting the input end and the output end. In the non-final rejection filed 04/04/2022, the primary prior art Aromin (US20160380424A1) does not provide details of connection between input end and output end. Hence Fasano is relied upon to show a possible way of connecting and disconnecting input end and output end. Applicant is correct in indicating that the opening and closing of contacts in Fasano is based on remote control signal that operates the solenoid assembly (page 8, Remarks filed 05/17/2022); But, Fasano is not relied upon to teach the method in which the solenoid is actuated. Fasano is relied upon to teach how moveable contact terminals can contact or disconnect from the stationary contact terminals. The conditions shown in fig.3 of Fasano is not relevant for the obviousness rejection of claim 1 of non-final rejection filed 04/04/2022. Applicant arguments for claim 12 and other dependent claims are not persuasive for the same reasons as stated above for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aromin (US20160380424A1) and further in view of Fasano (US20150070114A1).
Regarding claim 1, Aromin teaches a leakage current protection device (i.e. ground fault circuit interrupter (GFCI)) (fig.1), comprising: a shell (i.e. top cover 18A and a bottom cover 18B) (figs.1&2); and a core assembly disposed within the shell ([0036], It is understood that the following GFCI circuits may be utilized in the present invention as implemented in GFCI circuit card 16), wherein the core assembly includes a control circuit board (i.e. GFCI printed circuit board (PCB) 16) (fig.2&12), a trip assembly (i.e. relay circuit 15) (fig.12) disposed on the control circuit board (implicit), and an input end (i.e. power source input 12) (figs.2&12) and an output end (i.e. load input 14) (figs.2&12) connected to the trip assembly (implicit, as seen in figs.2&12), wherein the input end includes a pair of stationary contact terminals ([0037], Circuit breaker 13 acts to selectively open and close the pair of conductive lines. Switches SW1 and SW2 can be positioned in either of two connective positions). 
Aromin teaches a circuit breaker in the leakage current protection device. Aromin does not teach, wherein the input end includes a pair of stationary contact terminals and the output end includes a pair of resilient contact arms, each resilient contact arm having a moveable contact terminal configured to cooperate with a corresponding one of the pair of stationary contact terminals; wherein the trip assembly includes a first driving member movable linearly in a first direction and a second driving member pivotable around a pivotal support axis, wherein the first driving member and the second driving member are mechanically engaged with each other and move together with each other, wherein the second driving member has two driving points configured to move in a second direction as the second driving member pivots, the second direction being non-parallel to the first direction, and wherein movements of the two driving points of the second driving member in the second direction caused by the pivoting of the second driving member are operable to directly press the pair of resilient contact arms to move, wherein when the first driving member is in its first position, the second driving member is in its first position and the pair of resilient contact arms are in disconnected positions where the moveable contact terminals are separate from the stationary contact terminals, and when the first driving member is actuated to move from its first position to its second position, the first driving member causes the second driving member to move from its first position to its second position which directly presses the pair of resilient contact arms to cause the moveable contact terminals to contact the stationary contact terminals, thereby electrically connecting the input end and the output end.
Fasano teaches in a similar field of endeavor of circuit breaker, wherein the input end includes a pair ([0022], one of the first and second contacts is stationary with respect to a housing of the circuit breaker) of stationary contact terminals (i.e. stationary contact 105) (figs.1&2), and the output end includes a pair ([0022], the first and second contacts is moveable with respect to the housing) of resilient contact arms (i.e. movable contact arm 120) (figs.1&2), each resilient contact arm having a moveable contact terminal (i.e. movable contact 115) (figs.1&2) configured to cooperate with a corresponding one of the pair of stationary contact terminals (e.g. positions 125 and 200 of 115, 120) (figs.1&2); wherein the trip assembly includes a first driving member (i.e. plunger 185) (figs.1&2) movable linearly in a first direction (e.g. direction along/ opposite of 190) (fig.1) and a second driving member (i.e. lever 175) (figs.1&2) pivotable around a pivotal support axis (i.e. pivot point 135) (fig.1), wherein the first driving member and the second driving member are mechanically engaged with each other and move together with each other ([0044], a plunger 185 which is connected to lever 175), wherein the second driving member has two driving points (e.g. driving points on 175 corresponding to 135 and 170) (figs.1&2) configured to move in a second direction ([0044], pivoting movable contact arm 120 around pivot point 135 and sliding guide channel 165 along second pivot point 170) as the second driving member pivots (implicit), the second direction being non-parallel to the first direction (implicit), and wherein movements of the two driving points of the second driving member in the second direction caused by the pivoting of the second driving member are operable to directly press the pair of resilient contact arms to move, wherein when the first driving member is in its first position (e.g. position of 185) (fig.2), the second driving member is in its first position (e.g. position of 175) (fig.2) and the pair of resilient contact arms are in disconnected positions where the moveable contact terminals are separate from the stationary contact terminals (implicit, as seen in fig.2), and when the first driving member is actuated ([0052], opened and closed by actuating solenoid 180) to move from its first position to its second position (e.g. position of 185) (fig.1), the first driving member causes the second driving member to move ([0052], as shown in FIGS. 1 and 2, contacts 115 and 105 may be freely opened and closed by actuating solenoid 180) from its first position to its second position (e.g. position of 175) (fig.1) which directly presses the pair of resilient contact arms to cause the moveable contact terminals to contact the stationary contact terminals (implicit, as seen in fig.1), thereby electrically connecting the input end and the output end ([0041], as shown in FIG. 1, stationary contact 105 and moveable contact 115 are in contact with each other, and electricity can flow from line terminal 110 to load terminal 199 through contacts 105 and 115).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the input end including a pair of stationary contact terminals and the output end including a pair of resilient contact arms, each resilient contact arm having a moveable contact terminal configured to cooperate with a corresponding one of the pair of stationary contact terminals in Aromin, as taught by Fasano, as it provides the advantage of optimal design for a trip assembly with an increased operational life.
Regarding claim 2, Aromin and Fasano teach the leakage current protection device of claim 1, wherein the trip assembly further includes a relay coil (Fasano, i.e. Actuator solenoid 180) (fig.1), wherein the first driving member is a plunger (Fasano, i.e. plunger 185) (fig.1) disposed inside the relay coil (Fasano, implicit, as seen in figs.1&2), and the second driving member is a trip actuator (Fasano, [0044], moving movable contact arm 120 from closed position 125 to a second open position (Fasano, 200, FIG. 2)).
Regarding claim 3, Aromin and Fasano teach the leakage current protection device of claim 2, wherein either the trip actuator has a slot and the plunger has a corresponding portion that fits in the slot (Fasano, e.g. plunger 185 fits in a slot of trip actuator comprising 175) (fig.1), or the plunger has a slot and the trip actuator has a corresponding portion that fits in the slot.
Regarding claim 5, Aromin and Fasano teach the leakage current protection device of claim 2, wherein the trip assembly further includes a trip frame (Fasano, e.g. frame including 165 and 170) (fig.1), wherein the trip actuator has two pivotal support posts (Fasano, e.g. post at second pivot 170) (fig.1) (Aromin, e.g. one post for each switch SW1 and SW2) (fig.12) and the trip frame has two corresponding position limiting indentations (Fasano, e.g. position is limited by the beginning and end of guide channel 165) (fig.1) configured to respectively accommodate the two pivotal support posts (Fasano, [0043], guide channel 165 which allows moveable contact arm 120 to slide and/or pivot around second pivot point 170), wherein the trip actuator is pivotable around the pivotal support axis which is defined by the two pivotal support posts (Fasano, [0043], guide channel 165 which allows moveable contact arm 120 to slide and/or pivot around second pivot point 170).
Regarding claim 6, Aromin and Fasano teach the leakage current protection device of claim 1, wherein the input end includes a pair of insertion plates (Aromin, e.g. pair of insertion plates as seen near 12) (fig.2), wherein the pair of stationary contact terminals are respectively disposed on the pair of insertion plates (Aromin, e.g. stationary contacts in circuit breaker 13) (fig.12) (Fasano, e.g. Stationary contact 105 connected to line terminal 110) (fig.1), and wherein the two driving points of the trip actuator directly press the moveable contact terminals to contact the corresponding stationary contact terminals (Fasano, [0044], moving movable contact arm 120 from closed position 125 to a second open position (200, FIG. 2) by pivoting movable contact arm 120 around pivot point 135 and sliding guide channel 165 along second pivot point 170) (Fasano, it is necessarily true that the two driving points are directly pressing the movable contact terminal 115, as seen in figs.1&2).
Regarding claim 7, Aromin and Fasano teach the leakage current protection device of claim 5, wherein the trip frame includes two position limiting slots, wherein the pair of resilient contact arms respectively pass through the two position limiting slots (Fasano, e.g. resilient arm 120 passes through the two position limiting slots when in position 125 and position 200) (figs.1&2).
Regarding claim 8, Aromin and Fasano teach the leakage current protection device of claim 1, wherein the core assembly further includes a detector assembly (Fasano, i.e. fault detector 150) (fig.1), and a wiring assembly (Fasano, [0039], fault detector is a solenoid which is disposed inline with the circuit) that passes through the detector assembly (Fasano, implicit), wherein the pair of resilient contact arms are electrically connected to the output end via the wiring assembly (Fasano, e.g. resilient arm 120 is connected to connector 116 and subsequently to output end 199) (fig.1).
Regarding claim 9, Aromin and Fasano teach the leakage current protection device of claim 1, further comprising: a reset button (Aromin, i.e. button 30 and button cap 26) (figs.4) (Aromin, abstract, reset button) and a reset conductor (Aromin, i.e. base portion 32) (fig.4) (abstract, base of the sealing frame contacts the GFCI circuit board) embedded in the reset button (Aromin, implicit, as seen in fig.4); a test button (Aromin, i.e. button 30 and button cap 26) (figs.4) (Aromin, [0051], test switch SW3 of conventional -push-in type design) and a test conductor (Aromin, i.e. base portion 32) (fig.4) (abstract, base of the sealing frame contacts the GFCI circuit board) embedded in the test button (Aromin, implicit, as seen in fig.4); wherein the reset button and the test button protrude from the shell (Aromin, [0030], button cap 26 is accessible through top cover 18A as illustrated in FIG. 1), and wherein the reset conductor is configured to contact the control circuit board in response to the reset button being depressed (Aromin, abstract, The base of the sealing frame contacts the GFCI circuit board), and the test conductor is configured to contact the control circuit board in response to the test button being depressed (Aromin, abstract, The base of the sealing frame contacts the GFCI circuit board).
Regarding claim 10, Aromin and Fasano teach the leakage current protection device of claim 9, wherein the reset button and the test button are formed of a flexible insulating material (Aromin, abstract, buttons are contained within flexible sealing frames), and the reset conductor and the test conductor are elastically embedded in the reset button and the test button, respectively (Aromin, abstract, base of the sealing frame contacts the GFCI circuit board while providing a rebound force to return).
Regarding claim 12, Aromin teaches a leakage current protection device (i.e. ground fault circuit interrupter (GFCI)) (fig.1), comprising: a shell (i.e. top cover 18A and a bottom cover 18B) (figs.1&2); and a core assembly disposed within the shell ([0036], It is understood that the following GFCI circuits may be utilized in the present invention as implemented in GFCI circuit card 16), wherein the core assembly includes a control circuit board (i.e. GFCI printed circuit board (PCB) 16) (fig.2&12), a trip assembly (i.e. relay circuit 15) (fig.12) disposed on the control circuit board (implicit), and an input end (i.e. power source input 12) (figs.2&12) and an output end (i.e. load input 14) (figs.2&12) connected to the trip assembly (implicit, as seen in figs.2&12), wherein the input end includes a pair of stationary contact terminal ([0037], Circuit breaker 13 acts to selectively open and close the pair of conductive lines. Switches SW1 and SW2 can be positioned in either of two connective positions).
Aromin teaches a circuit breaker in the leakage current protection device. Aromin does not teach, wherein the input end includes a pair of stationary contact terminal, and the output end includes a pair of resilient contact arms, each resilient contact arm having a moveable contact terminal configured to cooperate with a corresponding one of the pair of stationary contact terminals; wherein the trip assembly includes a first driving member movable linearly in a first direction and a second driving member pivotable around a pivotal support axis, wherein the first driving member and the second driving member are mechanically engaged with each other and move together with each other, wherein the second driving member has two driving points configured to move in a second direction as the second driving member pivots, the second direction being perpendicular to the first direction, and wherein movements of the two driving points of the second driving member in the second direction caused by the pivoting of the second driving member are operable to cause each moveable contact terminal to move in the second direction relative to the corresponding stationary contact terminal, wherein when the first driving member is in its first position, the second driving member is in its first position and the moveable contact terminals are separate from the stationary contact terminals, and when the first driving member is actuated to move from its first position to its second position, the first driving member causes the second driving member to move from its first position to its second position which causes the moveable contact terminals to contact the stationary contact terminals, thereby electrically connecting the input end and the output end. 
Fasano teaches in a similar field of endeavor of circuit breaker, wherein the input end includes a pair ([0022], one of the first and second contacts is stationary with respect to a housing of the circuit breaker) of stationary contact terminal (i.e. stationary contact 105) (figs.1&2), and the output end includes a pair ([0022], the first and second contacts is moveable with respect to the housing) of resilient contact arms (i.e. movable contact arm 120) (figs.1&2), each resilient contact arm having a moveable contact terminal (i.e. movable contact 115) (figs.1&2) configured to cooperate with a corresponding one of the pair of stationary contact terminals (e.g. positions 125 and 200 of 115, 120) (figs.1&2); wherein the trip assembly includes a first driving member (i.e. plunger 185) (figs.1&2) movable linearly in a first direction (e.g. direction along/ opposite of 190) (fig.1) and a second driving member (i.e. lever 175) (figs.1&2) pivotable around a pivotal support axis (i.e. pivot point 135) (fig.1), wherein the first driving member and the second driving member are mechanically engaged with each other and move together with each other ([0044], a plunger 185 which is connected to lever 175), wherein the second driving member has two driving points (e.g. driving points on 175 corresponding to 135 and 170) (figs.1&2) configured to move in a second direction ([0044], pivoting movable contact arm 120 around pivot point 135 and sliding guide channel 165 along second pivot point 170) as the second driving member pivots (implicit), the second direction being perpendicular to the first direction (implicit, first direction is along 190 and second direction is pivotal around 135), and wherein movements of the two driving points of the second driving member in the second direction caused by the pivoting of the second driving member are operable to cause each moveable contact terminal to move in the second direction relative to the corresponding stationary contact terminal, wherein when the first driving member is in its first position (e.g. position of 185) (fig.2), the second driving member is in its first position (e.g. position of 175) (fig.2) and the moveable contact terminals are separate from the stationary contact terminals (implicit, as seen in fig.2), and when the first driving member is actuated ([0052], opened and closed by actuating solenoid 180) to move from its first position to its second position (e.g. position of 185) (fig.1), the first driving member causes the second driving member to move ([0052], as shown in FIGS. 1 and 2, contacts 115 and 105 may be freely opened and closed by actuating solenoid 180) from its first position to its second position (e.g. position of 175) (fig.1) which causes the moveable contact terminals to contact the stationary contact terminals (implicit, as seen in fig.1), thereby electrically connecting the input end and the output end ([0041], as shown in FIG. 1, stationary contact 105 and moveable contact 115 are in contact with each other, and electricity can flow from line terminal 110 to load terminal 199 through contacts 105 and 115).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the input end including a pair of stationary contact terminal, and the output end including a pair of resilient contact arms in Aromin, as taught by Fasano, as it provides the advantage of optimal design for a trip assembly with an increased operational life.
Regarding claim 13, Aromin and Fasano teach the leakage current protection device of claim 12, wherein the trip assembly further includes a relay coil (Fasano, i.e. Actuator solenoid 180) (fig.1), wherein the first driving member is a plunger (Fasano, i.e. plunger 185) (fig.1) disposed inside the relay coil (Fasano, implicit, as seen in figs.1&2), and the second driving member is a trip actuator (Fasano, [0044], moving movable contact arm 120 from closed position 125 to a second open position (Fasano, 200, FIG. 2)).
Regarding claim 14, Aromin and Fasano teach the leakage current protection device of claim 13, wherein either the trip actuator has a slot and the plunger has a corresponding portion that fits in the slot (Fasano, e.g. plunger 185 fits in a slot of trip actuator comprising 175) (fig.1), or the plunger has a slot and the trip actuator has a corresponding portion that fits in the slot.
Regarding claim 16, Aromin and Fasano teach the leakage current protection device of claim 13, wherein the trip assembly further includes a trip frame (Fasano, e.g. frame including 165 and 170) (fig.1), wherein the trip actuator has two pivotal support posts (Fasano, e.g. post at second pivot 170) (fig.1) (Aromin, e.g. one post for each switch SW1 and SW2) (fig.12) and the trip frame has two corresponding position limiting indentations (Fasano, e.g. position is limited by the beginning and end of guide channel 165) (fig.1) configured to respectively accommodate the two pivotal support posts (Fasano, [0043], guide channel 165 which allows moveable contact arm 120 to slide and/or pivot around second pivot point 170), wherein the trip actuator is pivotable around the pivotal support axis which is defined by the two pivotal support posts (Fasano, [0043], guide channel 165 which allows moveable contact arm 120 to slide and/or pivot around second pivot point 170).
Regarding claim 17, Aromin and Fasano teach the leakage current protection device of claim 12, wherein the input end includes a pair of insertion plates (Aromin, e.g. pair of insertion plates as seen near 12) (fig.2), wherein the pair of stationary contact terminals are respectively disposed on the pair of insertion plates (Aromin, e.g. stationary contacts in circuit breaker 13) (fig.12) (Fasano, e.g. Stationary contact 105 connected to line terminal 110) (fig.1), and wherein the two driving points of the trip actuator directly press the moveable contact terminals to contact the corresponding stationary contact terminals (Fasano, [0044], moving movable contact arm 120 from closed position 125 to a second open position (200, FIG. 2) by pivoting movable contact arm 120 around pivot point 135 and sliding guide channel 165 along second pivot point 170) (Fasano, it is necessarily true that the two driving points are directly pressing the movable contact terminal 115, as seen in figs.1&2).
Regarding claim 18, Aromin and Fasano teach the leakage current protection device of claim 16, wherein the trip frame includes two position limiting slots, wherein the pair of resilient contact arms respectively pass through the two position limiting slots (Fasano, e.g. resilient arm 120 passes through the two position limiting slots when in position 125 and position 200) (figs.1&2).
Regarding claim 19, Aromin and Fasano teach the leakage current protection device of claim 12, wherein the core assembly further includes a detector assembly (Fasano, i.e. fault detector 150) (fig.1), and a wiring assembly (Fasano, [0039], fault detector is a solenoid which is disposed inline with the circuit) that passes through the detector assembly (Fasano, implicit), wherein the pair of resilient contact arms are electrically connected to the output end via the wiring assembly (Fasano, e.g. resilient arm 120 is connected to connector 116 and subsequently to output end 199) (fig.1).
Regarding claim 20, Aromin and Fasano teach the leakage current protection device of claim 12, further comprising: a reset button (Aromin, i.e. button 30 and button cap 26) (figs.4) (Aromin, abstract, reset button) and a reset conductor (Aromin, i.e. base portion 32) (fig.4) (abstract, base of the sealing frame contacts the GFCI circuit board) embedded in the reset button (Aromin, implicit, as seen in fig.4); a test button (Aromin, i.e. button 30 and button cap 26) (figs.4) (Aromin, [0051], test switch SW3 of conventional -push-in type design) and a test conductor (Aromin, i.e. base portion 32) (fig.4) (abstract, base of the sealing frame contacts the GFCI circuit board) embedded in the test button (Aromin, implicit, as seen in fig.4); wherein the reset button and the test button protrude from the shell (Aromin, [0030], button cap 26 is accessible through top cover 18A as illustrated in FIG. 1), and wherein the reset conductor is configured to contact the control circuit board in response to the reset button being depressed (Aromin, abstract, The base of the sealing frame contacts the GFCI circuit board), and the test conductor is configured to contact the control circuit board in response to the test button being depressed (Aromin, abstract, The base of the sealing frame contacts the GFCI circuit board).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aromin (US20160380424A1) and Fasano (US20150070114A1), and further in view of Allab (WO2015188783A1; Translation provided).
Regarding claim 4, Aromin and Fasano teach the leakage current protection device of claim 2, wherein the trip assembly further includes a magnetically permeable device (Fasano, i.e. Permanent magnet 192) (fig.1) configured to cooperate with the relay coil (Fasano, [0046], Actuator solenoid 180 may be a bistable or latching solenoid, incorporating a permanent magnet 192).
Aromin and Fasano do not teach, the magnetically permeable device includes a magnetic core disposed inside the relay coil, a magnetic frame, and a magnetic plate, wherein the magnetic frame and the magnetic plate are disposed around the relay coil.
Allab teaches in a similar field of endeavor of leakage protection device, a magnetically permeable device (fig.1) includes a magnetic core (i.e. pin 2) (fig.1) (also refer to page 5, Bias mechanism 5, is used for to the pin 2 to provide a force) disposed inside the relay coil (implicit, as seen in fig.1), a magnetic frame (i.e. magnetic conductive frame 1) (fig.1), and a magnetic plate (i.e. magnetic conductive plate 3) (fig.1), wherein the magnetic frame and the magnetic plate are disposed around the relay coil (implicit, as seen in fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the trip assembly in Aromin and Fasano, as taught by Allab, as it provides the advantage of high sensitivity and low production cost trip assembly.
Regarding claim 15, Aromin and Fasano teach the leakage current protection device of claim 13, wherein the trip assembly further includes a magnetically permeable device (Fasano, i.e. Permanent magnet 192) (fig.1) configured to cooperate with the relay coil (Fasano, [0046], Actuator solenoid 180 may be a bistable or latching solenoid, incorporating a permanent magnet 192).
Aromin and Fasano do not teach, the magnetically permeable device includes a magnetic core disposed inside the relay coil, a magnetic frame, and a magnetic plate, wherein the magnetic frame and the magnetic plate are disposed around the relay coil.
Allab teaches in a similar field of endeavor of leakage protection device, a magnetically permeable device (fig.1) includes a magnetic core (i.e. pin 2) (fig.1) (also refer to page 5, Bias mechanism 5, is used for to the pin 2 to provide a force) disposed inside the relay coil (implicit, as seen in fig.1), a magnetic frame (i.e. magnetic conductive frame 1) (fig.1), and a magnetic plate (i.e. magnetic conductive plate 3) (fig.1), wherein the magnetic frame and the magnetic plate are disposed around the relay coil (implicit, as seen in fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the trip assembly in Aromin and Fasano, as taught by Allab, as it provides the advantage of high sensitivity and low production cost trip assembly.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aromin (US20160380424A1) and Fasano (US20150070114A1), and further in view of Ronemus (US4567544A).
Regarding claim 11, Aromin and Fasano teach the leakage current protection device of claim 2. 
Aromin and Fasano do not teach the leakage current protection device, further comprising a cable strain relief connected to the shell and extends outside of the shell, and an affixing assembly configured to affix electrical output wires to the shell.
Ronemus teaches in a similar field of endeavor of circuit interrupters, that it is conventional to have a leakage current protection device (i.e. ground fault interrupter module) (fig.1), further comprising a cable strain relief (i.e. grommet 46) (fig.1) connected to a shell (i.e. cover assembly 26) (fig.2) and extends outside of the shell (implicit, as seen in figs.1 and 2), and an affixing assembly (i.e. end cap 42 and screw 24) (fig.2) configured to affix electrical output wires to the shell (i.e. line cord 12) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the flexible insulating material like rubber in Aromin and Fasano, as taught by Ronemus, as it provides the advantage of frictional, sealing arrangement with mechanical resilience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        06/30/2022







	/THIENVU V TRAN/                                            Supervisory Patent Examiner, Art Unit 2839